DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 8/26/2021 are acknowledged.  Claims 1 and 15 are amended.  Claims 1-19 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 8/26/2021 has been considered.  A signed copy is enclosed.

Objections Withdrawn
The objection to claims 1 and 15 because of period usage is withdrawn in light of applicant’s amendment thereto.

Claim Objections Maintained
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections Maintained
35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The instant claims are drawn to methods of treating a metabolic disorder or reducing blood glucose levels by administering a composition comprising Gemella sanguinis and a pharmaceutically acceptable carrier.
Maltzahn et al disclose methods of treating cardiovascular disease, cerebrovascular disease, type 1 and type 2 diabetes, hypertension, hyperglycemia, metabolic disorder, metabolic syndrome, obesity, peripheral vascular disease, and renal disease (among others) (see Table 3).  These conditions are treated by administration of a composition comprising Gemella sanguinis which has a 16S rRNA sequence that is 99.7% identical to instantly claimed SEQ ID NO:1 (see paragraphs 0041, 0048, 0077-0078, 0084, 0159, and Table 1, page 56).  The compositions can contain a pharmaceutically acceptable carrier (see paragraph 0157).  The composition contains 1x1011 bacteria per ml (see paragraph 0178).  The composition can be in the form of a tablet, capsule, or food product (see paragraphs 0247 and 0249) and can be administered daily for over a year (see paragraph 0176-0177).  Though the reference is silent with regard to the subject having the various blood glucose levels recited in claims 5-6 and 16, a person with diagnosed diabetes would necessarily have presented with these glucose levels. In addition, if the method works as applicant claims it does, the result recited in claim 9 would necessarily occur.
Applicant argues:
1.  That the issue of anticipation turns on whether the genus was of such a defined and limited class that one of ordinary skill in the art could at one envisage each member of the genus.  Applicant argues that Maltzahn fails to specifically disclose that G. sanguinis could or should be used to treat a metabolic disorder or reduce glucose levels in the blood because the reference lists a very large number of varied diseases and discloses a very large list of bacterial species.
2.  That Table 1 indicates that G. sanguinis is non-spore forming, which is in contrast to the objective of Maltzahn to use spore-forming bacteria.  Applicant argues that G. sanguinis would thus be unsatisfactory for Maltzahn’s intended purpose.
3.  That nothing in Maltzahn provides any enablement for a method of using G. sanguinis for treating a metabolic disease or reducing blood glucose levels, or assurance that such a method would be successful.

Regarding argument 1, the issue of anticipation turns on whether the genus was of such a defined and limited class that one of ordinary skill in the art could at one envisage each member of the genus in situations where only a genus and not the particular species is disclosed.  That is not the case here.  Maltzahn may disclose a very large number of disorders that can be treated and a very large number of bacterial strains that can be used, but the fact remains that they specifically disclose each and every one of them.  Regardless of what else they may have disclosed, they still disclosed methods of treating cardiovascular disease, cerebrovascular disease, type 1 and type 2 diabetes, hypertension, hyperglycemia, metabolic disorder, metabolic syndrome, obesity, peripheral vascular disease, and renal disease and they still disclosed G. sanguinis as a species that can be used.  When a species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parteA, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).
Regarding argument 2, the disclosure of Maltzahn is not limited only to spore-forming bacteria.  The reference does not say the compositions should only include the spore-forming 
Regarding argument 3, when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). Specifically, in In re Antor Media Corp., the court stated: "Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement." In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559.  Furthermore, a prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm.Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-13 and 15-19 under 35 U.S.C. 103 as being unpatentable over Maltzahn et al (US Patent Application Publication 2016/0158294) is maintained for the reasons set forth in the previous office action.

Maltzahn et al disclose methods of treating cardiovascular disease, cerebrovascular disease, type 1 and type 2 diabetes, hypertension, hyperglycemia, metabolic disorder, metabolic syndrome, obesity, peripheral vascular disease, and renal disease (among others) (see Table 3).  These conditions are treated by administration of a composition comprising Gemella sanguinis which has a 16S rRNA sequence that is 99.7% identical to instantly claimed SEQ ID NO:1 (see paragraphs 0041, 0048, 0077-0078, 0084, 0159, and Table 1, page 56).  The compositions can contain a pharmaceutically acceptable carrier (see paragraph 0157).  The composition contains 1x1011 bacteria per ml (see paragraph 0178).  The composition can be in the form of a tablet, capsule, or food product (see paragraphs 0247 and 0249) and can be administered daily for over a year (see paragraph 0176-0177).  Though the reference is silent with regard to the subject having the various blood glucose levels recited in claims 5-6 and 16, a person with diagnosed diabetes would necessarily have presented with these glucose levels. In addition, if the method works as applicant claims it does, the result recited in claim 9 would necessarily occur.
Maltzahn et al differs from the instant claims in that they do not disclose measuring the subjects fasting blood glucose level at 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, or 12 months after administration of the composition.  
It would have been obvious to one of ordinary skill in the art, at the time of invention, to check the fasting blood glucose level of a diabetic subject because it has been well known for many years that diabetics should check their blood glucose levels regularly both before and after meals as well as having regular doctor visits where a fasting blood glucose level would be checked.  This has been the standard of care for diabetics for many years.
Applicant argues: 
1.  That nothing in the Maltzahn reference teaches or suggests selecting G. sanguinis to treat a metabolic disorder or reduce blood glucose levels. Applicant argues that the office action has not provided an explicit rational for why one of skill in the art would have combined the elements of Maltzahn in the manner claimed.  
2.  That, given the large number of possible combinations of bacteria and disorders disclosed by Maltzahn, Maltzahn does not suggest that the selection of the particular bacterial 
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Regarding argument 1, as discussed above, Maltzahn does disclose the use of G. sanguinis to treat metabolic disorders.  That portion of the claims is anticipated.  Therefore, there is no need to provide a rationale to combine elements.  
Regarding argument 2, the examiner has not suggested anything is obvious to try.  The elements of the claims that applicant is arguing about are anticipated.  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645